Citation Nr: 1600778	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Appellant served with the United States Army National Guard from July 2000 to November 2000 and from November 15, 2004 to November 16, 2005.  The Appellant's certificate of release or discharge from active duty (DD-214) states that he was discharged from service under Other Than Honorable Conditions in Lieu of Trial by Court Martial for the period from November 2004 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board has determined that additional factual and medical development is required as outlined below. The matter is therefore REMANDED for the following actions:

1. Advise the Appellant through counsel that he may submit any further factual and or medical evidence not currently of record to support his claim. Provide a reasonable amount of time for this submission.

2. Attempt to retrieve the Appellant's complete service personnel and medical records from the following sources: the National Personnel Records Center and the Office of the Army Surgeon General as well as any other identified sources or depositories. If any information is obtained from these or other sources indicating the existence of further records not in VA's 


possession, attempt to obtain them and document all attempts to obtain records for the VBMS filing system.

3. Provide access of the VBMS file to a VA physician qualified in diagnoses of mental disorders. Request that the examiner review the record including all records received as a result of this remand and IN PARTICULAR the following documents:

* Report of Medical Examination (in service) dated November 4, 2004;

* Rutland Regional Medical Center History and Physical Report and Final Discharge Summary Reports for period from April 20 through April 26, 2005;

* Request for Discharge in Lieu of Trial by Martial, dated 27 October 2005;

* Deserter/Absentee Wanted by the Armed Forces Department of Defense form 553, pages 1 and 2;

* Transcript of February 22, 2012 hearing at VA Regional Office;

* 2 Letters authored by Gary W. Watulak, M.S., dated August 17, 2007.

Request that the examiner express an opinion as to whether, for the period of absence without authority from military authority as noted, the Appellant was insane within the meaning of due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

If deemed necessary by the examining physician or the AOJ, a further examination may be conducted.

4. Readjudicate the claim. If the matter is not resolved to the satisfaction of the Appellant, issue a Supplemental Statement of the Case and return the file to the Board for further appellate proceedings. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


